Citation Nr: 1404495	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), status post myocardial infarction, to include as secondary to hepatitis C. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1976 to May 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim.

The Veteran's claim was remanded in December 2011 in order to issue him a statement of the case (SOC) regarding this issue.  Review of his claims file reveals that the RO erroneously issued an initial January 2008 SOC only for his then pending claim for entitlement to service connection for hepatitis C, ignoring his claim regarding his CAD.  The Veteran timely appealed the hepatitis issue in February 2008 via a VA Form 9 substantive appeal; however this did not mention the CAD issue.  The RO then issued a supplemental statement of the case (SSOC) in April 2009 that addressed both issues.  The Veteran's representative submitted a VA Form 646 in June 2009 that stated the belief that both issues were on appeal, and both were eventually certified to the Board.  After the Board granted the Veteran's hepatitis C claim and remanded the CAD claim, the Appeals Management Center (AMC) erroneously issued yet another SSOC regarding the Veteran's claim (instead of an initial SOC).  The AMC did, however, accomplish the other directives of the December 2011 remand, including providing the Veteran with proper notice regarding establishment of secondary service connection and obtaining VA treatment records relating to his heart condition.  

In the interest of fairness to the Veteran, the Board is treating his appeal as one properly before it, as he and his representative have believed the issue was on appeal since at least 2009 following the original SSOC.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  As such, any failure to provide the Veteran with an initial Statement of the Case is not prejudicial and will not be again requested on remand.

The Board also recognizes that the Veteran's representative in its October 2013 written brief appeared to submit claims for an increased rating for Hepatitis C and entitlement to service connection for an acquired psychiatric disorder and for a seizure disorder as secondary to service-connected Hepatitis C.  THESE CLAIMS ARE REFERRED TO THE RO FOR APPROPRIATE ACTION. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again for the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran contends that his coronary artery disease, status post myocardial infarction, is due to or aggravated by his hepatitis C.  Specifically, he alleges that his hepatitis C prevents him from taking the statin drugs that would improve his heart condition.  The Veteran's representative also submitted articles from a journal and from the internet suggesting a link between hepatitis C and heart conditions.

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Court cautioned in McClendon that an "absence of actual evidence is not substantive 'negative evidence.'" Id. at 85.  It further noted that an indication that a current disability "may" be associated with service is a low threshold.  Id. at 83.

In light of the Veteran's continued belief that his heart condition is related to his now service connected hepatitis C and the articles that he provided in October 2013, a remand for a VA examination is necessary to properly adjudicate this claim.  38 U.S.C.A. § 5103A; McClendon, supra.  Any recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since January 2012.

2.  Thereafter, schedule the Veteran a VA Compensation and Pension examination to determine the etiology of his coronary artery disease, status post myocardial infarction.  All needed testing should be performed and the claims file reviewed.  The examiner should then address the following:

a. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's current heart condition originated in or is otherwise related to his active military service.

b. The likelihood (very likely, as likely as not, or unlikely) that the Veteran's current heart condition was either caused by or made chronically worse by his service-connected hepatitis C.  This opinion should specifically address the Veteran's contentions that his hepatitis C prohibits him from taking certain medications for his heart condition.  The examiner should also consider the articles from a journal and from the internet that were submitted by the Veteran in October 2013.

If the examiner finds that the hepatitis C has not caused the heart condition but has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the heart condition.  If a baseline is established, the examiner should comment on how much the heart condition has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

Also consider that the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

The examiner must provide a clear rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file.  The examiner should also note in his or her opinion that a review of the claims file was done, and must discuss pertinent evidence in the claims file.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she must nonetheless provide explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question or needs the benefit of additional evidence of information, etc.

3.  Then, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Allow for appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

